DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the papers filed on 11/19/2020. Amendments made to the claims and Applicant's remarks have been entered and considered.
Claims 9-10 have been amended. 
In view of the amendments to claims 9 and 10, the Objections to the Drawings regarding the rotor being a combination of at least two of: a rotor with buried permanent magnets, and a rotor with surface mounted permanent magnets as recited in Claims 9-10 are withdrawn.
Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not entirely persuasive. Drawings and Claims remain at issue.
Re Drawing Objections, Applicant has remarked (Page 6-7) out that Fig. 3A, 3B, 4A, and 5A have been amended to show the first and second pole of the stator magnetic field. However, when looking to the Specification, it is disclosed that Fig. 3A is a graph of the phase currents, Fig. 3B is a graph for the magneto motive force along the air gap, Fig. 4A is a graph for the phase currents for the stator, and Fig. 5A is also a graph for the phase currents of the stator. Therefore the figures do not show the claimed features as shown in the Drawing Objections below.
Re 35 USC 112(a) Rejection of claim 1, Applicant points (Page 7) to support from the Specification (Page 3, ln. 26; Page 4, ln. 2, Page 14, ln. 22-33) in which support is shown for “a stator magnetic field with at least two magnetic poles is formed in the air gap, where at least a first pole has a circumferential extent along the air gap which is different from the circumferential extent of at least a second pole.”

Re 35 USC 112(a) rejection of claim 7, Applicant clarifies (Page 8) wherein the shape of the permanent magnets (i.e. poles) formed share the same angular extent as the poles of the stator magnetic field. As such, the Rejection is Withdrawn.
Claims are rejected under a new grounds of Rejection. Please see the Rejection of the claims below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the first and second pole of the stator magnetic field as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
•	Stator magnetic field having a at least a first pole  having a circumferential extent along the air gap which is different from the circumferential extent of at least a second pole, as recited in Claim 1
•	At least one third pole of the stator magnetic field has the same circumferential extent along the air gap as the first pole in Claim 4
•	A rotor magnetic field with magnetic poles is formed in the rotor where the poles of the rotor magnetic field exhibit the same angular extents as the poles of the stator magnetic field in the air gap in Claim 7
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Objections
Claim 7 is objected to because of the following informalities:  “a rotor magnetic field with magnetic poles is formed in the rotor where the poles exhibit” should read -- a rotor magnetic field with magnetic poles is formed in the rotor where the poles of the rotor magnetic field exhibit--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2009/0108699) in view of Okimitsu et al. (US 2013/0200743).
In claim 1, Li teaches (Fig. 1-2) an electric machine (motor; Abstract), comprising: 
- a stator (2), which comprises at least two slots (21) in which each at least one electrically winding ([0008]) is arranged, respectively, where 
- the stator (2) is adjacent to an air gap (air gap between 2 and 1), 
- the at least two windings ([0008]) form an electric winding of the stator (2) and are arranged to be supplied with a corresponding electrical phase (A, B, and C; and /A, /B, and /C), respectively, and 
- the stator (2) is arranged in such a way that during operation of the electric machine (the motor) a stator magnetic field with at least two magnetic poles (poles of big teeth having A, B, or C; and poles of medium teeth having A/, B/, or /C) is formed in the air gap (air gap between 2 and 1), where at least a first pole (poles of big teeth having A, B, C ) has a circumferential extent along the air gap (air gap between 2 and 1) which is different from the circumferential extent of at least a second pole (poles of medium teeth having A/, B/, and /C).
Li does not teach the winding being an electrically conductive bar, said conductive bars supplied with corresponding electrical phases by a power supply, respectively.
	However, Okimitsu teaches (Fig. 3) wherein the windings are electrically conductive bars (21; [0064]), said conductive bars (21) being supplied with corresponding electrical phases by a power supply ([0112]).
	Therefore in view of Okimitsu, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Li to have the winding being an electrically conductive bar, said conductive bars supplied with corresponding electrical 
	In claim 2, Li as modified teaches the machine of claim 1; furthermore, Li teaches where the at least two poles (A, B, or C; and /A, /B, or /C) have a respective pole width (circumferential width) which is equal to their circumferential extents (illustrated in Fig. 1) along the air gap (air gap between 1 and 2).
	In claim 3, Li as modified teaches the machine of claim 1; furthermore Li teaches where the stator magnetic field (field as described in [0017]) is a rotating field (since torque is exerted on the rotor for rotation, it is a rotating field).
	In claim 4, Li as modified teaches the machine of claim 1; furthermore Li teaches which comprises at least one further slot (21) in the stator (2), in which at least one further electrically conductive bar (21 as taught by Okimitsu) is arranged, where at least one third pole (other pole of big teeth having A, B, or C) of the stator magnetic field (field as described in [0017]) has the same circumferential extent along the air gap as the first pole (pole of big teeth having A, B, or C).
	Since Okimitsu already teaches the winding being a conductive bar, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the machine of Li as modified to have the winding being an electrically conductive bar in order to provide a coil structure having windings with a volume, such that a compact stator can be achieved (Okimitsu; [0032]).
	In claim 5, Li as modified teaches the machine of claim 4; furthermore Li teaches where the first (pole of big teeth having A, B, or C) and the third pole (other pole of big teeth having A, B, or C) are arranged symmetrically (annotated in Fig. 1 below, with B and C pole for example) with respect to a center of a cross section through the stator (2).

    PNG
    media_image1.png
    661
    584
    media_image1.png
    Greyscale

	In claim 6, Li as modified teaches the machine of claim 1; furthermore Li teaches where the air gap is arranged between the stator (2) and a rotor (1) which is mounted movable relative to the stator (2).
	In claim 11, Li as modified teaches the machine of claim 1; furthermore Li teaches where the stator magnetic field ([0017]) is formed by supplying the bars (21 as taught by Okimitsu) of the stator (2) with a corresponding electrical phase (A, B, C; and /A, /B, /C) each during operation of the electric machine (motor; Abstract).
	Since Okimitsu already teaches the winding being a conductive bar, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the machine of Li as modified to have the winding being an electrically conductive bar in order to provide a coil structure having windings with a volume, such that a compact stator can be achieved (Okimitsu; [0032]).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2009/0108699) in view of Okimitsu et al. (US 2013/0200743), and further in view of Jensen et al. (US 2014/0021821).
In claim 8, Li as modified teaches the machine of claim 6; furthermore Li does not teach where the rotor is a squirrel cage rotor.
However, Jensen teaches (Fig. 1) wherein the rotor (2) can be a squirrel cage rotor ([0003]) to provide a structure wherein magnetic flux running in undesired areas can be reduced, and wherein the motor can run at a continuous synchronous speed via the magnets with good operating characteristics ([0003, 0027]).
	Therefore in view of Jensen, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the machine of Li as modified to have a squirrel cage rotor, in order to provide a machine with good operating characteristics, such that the motor can run at a continuous synchronous speed via the magnets (Jensen [0003, 0027]).		In claim 9, Li as modified teaches the machine of claim 6; furthermore Li does not explicitly teach wherein the rotor is one of:
a rotor with buried permanent magnets, 
a synchronous reluctance rotor, and
an externally excited synchronous rotor.
However, Jensen teaches (Fig. 1) wherein the rotor (2) can be a synchronous reluctance rotor ([0003]).
Therefore in view of Jensen, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the machine of Li as modified to have a synchronous reluctance rotor, in order to provide a machine with good operating characteristics, such that the motor can run at a continuous synchronous speed via the magnets (Jensen [0003, 0027]).

a rotor with buried permanent magnets, 
a synchronous reluctance rotor, 
an externally excited synchronous rotor, and
a squirrel cage rotor.
However, Jensen teaches (Fig. 1) wherein the rotor (2) can be a rotor (2) with buried permanent magnets (8), an externally excited synchronous reluctance rotor ([0003]), and wherein the rotor (2) is a squirrel cage rotor ([0003]).
Therefore in view of Jensen, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the machine of Li as modified to have a rotor with buried permanent magnets, synchronous reluctance rotor, an externally excited synchronous rotor, and a squirrel cage rotor, in order to provide a machine with good operating characteristics, such that the motor can run at a continuous synchronous speed via the magnets (Jensen [0003, 0027]).
	Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the dependent claim(s) with the allowable feature being: 
Claim 7: “where during operation of the electric machine a rotor magnetic field with magnetic poles is formed in the rotor where the poles of the rotor magnetic field exhibit the same angular extents as the poles of the stator magnetic field in the air gap where the angular extents refer to central angles of a cross section through the rotor.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hsu et al. (US 7550892) teaches an electric machine having a stator with respective poles having different circumferential extents.
Schunk et al. (US 7352099) teaches an electric machine having a stator with respective poles having different circumferential extents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832